Citation Nr: 9909586	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-04 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1965 to 
December 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Boise Regional 
Office (RO) July 1996 rating decision which denied service 
connection for PTSD.

The veteran failed to report for a hearing at the Boise RO 
scheduled in December 1996 without any indication of good 
cause for his failure to appear, and he has not otherwise 
expressed a desire to reschedule that hearing.  Thus, the 
Board will proceed as though he has withdrawn his request for 
such hearing.  38 C.F.R. § 20.704(d).

The veteran also failed to report for VA medical examinations 
scheduled for December 1997 and March 1998.

This case was previously before the Board in August 1998 at 
which time it was remanded for further development of the 
evidence.

The veteran then failed to report for VA psychiatric 
examination scheduled for December 1998.


FINDINGS OF FACT

1.  The evidence of record does not include a clear medical 
diagnosis of PTSD or establish a causal nexus between any 
PTSD and a specific stressor or other verifiable event in 
service.

2.  The veteran was scheduled for VA examinations in December 
1997, March 1998 and December 1998 in connection with his 
claim for service connection for PTSD.  The veteran failed to 
report for these examinations and he did not provide adequate 
reason or good cause for failing to undergo such 
examinations.


CONCLUSION OF LAW

The veteran is not shown to have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for PTSD is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  
Specifically, a May 1996 private psychological evaluation 
report shows that he was diagnosed as having PTSD, and the 
veteran's account of his in-service stressors are sufficient 
to render his claim well grounded.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); King v. Brown, 5 Vet. App. 19 
(1993).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In accordance with 38 C.F.R. § 3.304(f), service connection 
for PTSD requires: medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed in-service stressors actually occurred; and 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet App 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  A "clear diagnosis" of 
PTSD is, at a minimum, an unequivocal one.  Cohen, 10 Vet. 
App. 128, at 139.

With respect to a diagnosis of PTSD, VA follows the criteria 
set out in Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV) as the basis for determining whether a 
person has PTSD for compensation purposes.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996).  Under DSM-IV, a person must have been 
exposed to a traumatic event in which the person experienced, 
witnessed, or was confronted with, an event or events that 
involve actual or threatened death or serious injury of 
others, and his response must have involved intense fear, 
helplessness, or horror.  The question of whether the event 
involved actual or threatened death or serious injury or 
threat to physical integrity per DSM-IV is subjective.  The 
matter of the sufficiency of the stressor is now a question 
of medicine, not law.  See Cohen, 10 Vet. App. at 128.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (hereinafter, the Court, known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
held that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.  
Whether a veteran engaged in combat with the enemy must be 
determined through recognized military citations or other 
service department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  
Zarycki, 7 Vet. App. a 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70, 76 (1994).  Where the veteran did not engage in combat 
with the enemy, his uncorroborated testimony is insufficient 
to establish the alleged noncombat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West, 7 Vet. App. at 76.  
Credible supporting evidence is required.  38 C.F.R. 
§ 3.304(f); Dizoglio, 9 Vet. App. at 166.

The Court has stated that "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from post-traumatic 
stress disorder does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Simply stated, in general, the Board is not required 
to accept an appellant's uncorroborated account of his 
Vietnam experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran's service personnel records show that he served 
as a Hospital Corpsman aboard the U.S.S. REPOSE from December 
1967 until his release from active service in December 1968.  
They further show that he was awarded the Vietnam Service 
Medal among other decorations.  However, there is nothing in 
these records which demonstrate that the veteran served on 
combat duty during his period of active service.

His service medical records do not show any reports, findings 
or a diagnosis of a psychiatric disorder during his period of 
active service.  His January 1965 service entrance 
examination reflects that psychiatric evaluation revealed 
normal findings.  An August 1968 record shows that he 
reported that he had had trouble sleeping the previous few 
nights.  The examiner indicated that the veteran had had 
insomnia the previous few weeks, and that he did not exhibit 
any apparent personal or marital problems.  On December 1968 
separation examination, psychiatric evaluation of the veteran 
did not reveal any abnormalities.  In the accompanying Report 
of Medical History, the veteran indicated that he had not had 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry or nervous trouble of any sort.

In support of his claim, the veteran submitted a 
psychological evaluation report, dated in May 1996, from 
Darlene J. Golas, L.C.S.W. (Licensed Clinical Social Worker), 
from Hamilton, Montana.  D. J. Golas reported that the 
veteran had entered into readjustment counseling in January 
1992 and then again in September 1994.  PTSD and alcohol 
dependency were diagnosed.  Several stressful incidents were 
reported as having occurred during the veteran's period of 
active service, including the stress he experienced while 
working triage aboard the U.S.S. REPOSE.  An example of such 
stress included an incident when the refrigeration system 
broke down and the rotting smell of forty bodies in bags 
infused the entire ship.  The veteran also reported that his 
life had been threatened by a psychiatric patient whom he had 
been treating.  He also reported a general feeling of being 
trapped aboard the ship, and that the ship was overrun with 
cockroaches.  Another incident involved holding a telephone 
for a soldier who had both of his arms blown off.  Two other 
incidents involved witnessing a jet fighter crash and seeing 
a Vietnamese fisherman being cut in half by a Coast Guard 
cutter.  The veteran was diagnosed as having PTSD.

By a May 1996 deferred rating decision, the RO found that the 
veteran had not provided sufficient details regarding 
"stressors" to allow independent verification.  
Consequently, the RO sent him correspondence later that month 
requesting additional details regarding the stressors, and 
any treatment he may have had for PTSD.

As reported earlier, by a July 1996 rating decision, the RO 
denied the veteran's claim of service connection for PTSD.  
In so doing, the RO indicated that the evidence of record did 
not establish that the veteran had had a stressful experience 
sufficient to cause PTSD.

In January 1997, the veteran submitted a lay statement 
wherein he described his in-service stressors.  These 
stressors included his experiences working triage during 
service, and the incident involving the forty body bags.  The 
veteran's account of his in-service stressors were 
essentially he same as those already identified by D. J. 
Golas.  The veteran also reported that he had been out of 
work for several years and enclosed a VA Form 21-4142 for the 
RO to request his work history from the Social Security 
Administration.

A request for records concerning the veteran was sent to the 
Social Security Administration in April 1997.  The RO 
subsequently received the veteran's social security 
application and a copy of a June 1995 orthopedic examination.  
However, these records do not show any pertinent findings 
regarding the veteran's psychiatric condition.

By a January 1998 supplemental statement of the case, the RO 
found that there was no confirmed diagnosis of PTSD, and 
noted that the veteran had failed to appear for his December 
1997 VA examination without apparent good cause.  Moreover, 
the RO indicated that no specific stressful event had been 
identified as a causative factor, or verified from military 
records.

As indicated earlier, in August 1998, the Board remanded this 
matter for further development of the evidence to include a 
VA psychiatric examination.  The RO was also requested to 
clarify whether a licensed clinical social worker was 
qualified to render a valid, clinical diagnosis of an 
acquired psychiatric disorder under DSM-IV, to include PTSD; 
and to verify the veteran's reported service-related 
stressors.  Additionally, the Board noted that the veteran 
had failed to report for two VA examinations, and advised him 
that, should he again fail to report for a scheduled 
examination, his claim might be denied on the grounds of 
abandonment pursuant to 38 C.F.R. § 3.158.

By August 1998 telephonic contact, an employee of the Bureau 
of Occupational Licenses for the State of Idaho, advised the 
RO that licensed clinical social workers were considered 
qualified to make a valid, clinical diagnosis of an acquired 
psychiatric disorder under DSM-IV to include PTSD.  It was 
noted that the accompanying Social Work Laws and Rules, 
Bureau of Occupational Licenses, State of Idaho indicated, in 
Section 201.02a, that " clinical social work encompasses 
interventions directed to interpersonal interactions, 
intrapsychic dynamics, and life support and management 
issues.  It includes but is not limited to individual, 
couples, family and group psychotherapy.  Clinical social 
work consist of assessment, treatment and evaluation."

A September 1998 letter from the Department of the Navy, 
Naval Historical Center, with attached command history of the 
U.S.S. REPOSE (AH 16) for the years 1967 to 1968, shows that 
the REPOSE operated as a floating hospital throughout 
Southeast Asia during the period in question.  It further 
shows that a hospital corpsman on such a ship would 
presumably have been called on to work with doctors and 
nurses to care for the sick and wounded.

As reported earlier, the veteran failed to report for a VA 
psychiatric examination scheduled for December 1998.

By a January 1999 supplemental statement of the case, the RO 
denied the veteran's claim of service connection for PTSD.  
It noted that the veteran had failed to report for scheduled 
VA examinations on three occasions.  The RO also indicated 
that the record did not include a clear diagnosis of PTSD 
pursuant to 38 C.F.R. § 3.304(f), and that the veteran's 
claim was considered abandoned pursuant to 38 C.F.R. § 3.158.

After careful review of the entire record, the Board agrees 
with the RO and finds that the veteran's claim for service 
connection for PTSD must be denied.  Specifically, the Board 
finds that there is no clear medical diagnosis of PTSD or 
competent evidence of record which establishes a causal nexus 
between any claimed PTSD and a specific stressor or other 
verifiable event in service.  While the veteran's service 
personnel records show that he was awarded the Vietnam 
Service Medal, they do not establish that he served on combat 
duty during his period of active service.  As such, his 
contentions regarding his stressors, by themselves, are not 
enough to establish their occurrence.  Instead, the record 
must contain evidence which corroborates the veteran's 
contentions as to the occurrence of the claimed stressors.  
38 U.S.C.A.  1154(b); 38 C.F.R. 3.304(d); West, 7 Vet. App. 
at 70.  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors in this case.

The letter from the Department of the Navy, Naval Historical 
Center, with attached command history of the U.S.S. Repose 
(AH 16), does tend to support the veteran's descriptions of 
his stressors, as it shows that the REPOSE operated as a 
floating hospital throughout Southeast Asia, and that a 
hospital corpsman on such a ship would presumably have worked 
with doctors and nurses to care for the sick and wounded.  
However, the letter and command history do not specifically 
verify or corroborate the veteran's alleged stressors (e.g., 
rotting smell from the body bags, threats to his life from a 
psychiatric patient and incidents wherein he held a telephone 
for a soldier who had both of his arms blown off, witnessing 
a jet fighter crash and seeing a Vietnamese fisherman cut in 
half by a Coast Guard cutter).  In addition, despite the RO's 
efforts to assist the veteran, he failed to provide the 
requested information to facilitate further inquiries.

The evidentiary record does show that D. J. Golas, L.C.S.W., 
diagnosed the veteran as having PTSD, and that licensed 
clinical social workers are qualified to make a valid, 
clinical diagnosis of an acquired psychiatric disorder under 
DSM-IV to include PTSD.  However, the Board again emphasizes 
that it is not bound to accept either the veteran's 
uncorroborated account of his stressful experience or the 
opinion of VA or private health professionals who, relying on 
the history related by the veteran, have diagnosed the 
veteran as having PTSD.  See Swann, 5 Vet. App. 229, at 233.  
As such, while D. J. Golas has apparently accepted the 
veteran's accounts of his experiences during service, VA is 
not required to do the same, charged as it is with the duty 
to assess the credibility and weight to be given to the 
evidence.  Wood, 1 Vet. App. at 190.  Except for the 
veteran's uncorroborated statements, there is no evidence, 
whatsoever, that the veteran experienced any of his alleged 
stressors.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

To summarize, the Board finds that the veteran is not shown 
to have a clear diagnosis of PTSD due to a verified in-
service stressor.  The medical evidence in this regard simply 
does not serve to establish that he had experienced a 
stressor on which a diagnosis of PTSD can be based.  As such, 
there is no credible evidence which supports the veteran's 
allegations or meets the requirements of 38 C.F.R. 
§ 3.304(f).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, it is noted that application of the benefit-
of-the-doubt rule is only appropriate when the evidence is 
evenly balanced or in relative equipoise.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Such is decidedly not the case in this instance 
where, as noted above, the evidence does not demonstrate that 
there is a clear medical diagnosis of PTSD or establish a 
causal nexus between any claimed PTSD and a specific stressor 
or other verifiable event in service.


ORDER

Service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


